Citation Nr: 1624255	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder strain.

2.  Entitlement to an initial rating in excess of 20 percent for right knee strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the Veteran was granted service connection for right shoulder strain and right knee strain.  The RO assigned a 20 percent rating for each disability, both effective from May 10, 2010.  The Veteran disagreed with the assigned disability ratings.

In April 2015, the Board remanded the issues of entitlement to ratings in excess of 20 percent for right shoulder strain and right knee strain for the Veteran to be scheduled for a VA examination to determine the current severity of those disabilities.  Upon completion of the requested development, the Veteran's claims were readjudicated and denied via an October 2015 supplemental statement of the case (SSOC).  The case was thereafter returned to the Board.

(The decision below addresses the Veteran claim for a higher rating for his right knee strain.  The remaining issue is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's right knee strain flexion has not been shown to be limited to less than 30 degrees; objective findings of instability or subluxation or limitation of extension to a compensable degree have not been shown.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the issue of entitlement to an initial rating greater than 20 percent for a right knee disability stems from a disagreement with a downstream element, and as such, no additional notice is required with respect to that claim because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's VA treatment records, VA examination reports, and lay statements in support of his claim.  The Board notes that on remand from the Board, the Veteran was afforded the opportunity to provide additional information regarding treatment from VA and/or private clinicians, but indicated that he had no additional evidence to submit.

Further, the Veteran was been provided with several VA examinations in connection with his claim of service connection for a right knee disability and appeal of the initial disability rating assigned.  The Board finds that the VA examination reports, along with the relevant VA and private treatment records, contains sufficient evidence by which to evaluate the severity of the Veteran's right-knee disability in the context of the rating criteria and throughout the pendency of the Veteran's claim.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where, as in the case of the Veteran's left knee disability, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's service-connected right knee disability, characterized as right knee strain, has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, which pertains to limitation of flexion.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  Id.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  Id.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

A review of the record suggests that the Veteran underwent surgery for his left knee many years prior to his seeking service-connected compensation benefits for a right knee disability.  In June 2010, the Veteran presented for a physical therapy consultation.  He reported a prior knee surgery in 2002, and stated that his current symptoms were right knee pain.  The Veteran was noted to have decreased right knee flexion and extension, and was observed to ambulate with a limp.  Objective testing revealed no evidence of instability, but a patellar compression test was positive.

He was first examined in connection with his claim of service connection for a left knee disability in October 2010.  At that time, he complained of pain, weakness, stiffness, swelling, giving way, and locking.  He reported flare-ups as often as once per day, lasting for six hours, during which the severity of symptoms was indicated to be at a level nine on a scale from one to ten.  The Veteran reported that during a flare-up, he experienced limitation of joint motion, explaining that he was unable to sit or stand for any length of time.  The Veteran also reported being previously diagnosed as having chondromalacia and a torn lateral meniscus, and stated that he had a right knee arthroscopy in July 2002. 

Physical examination of the Veteran revealed a nontender, superficial linear scar on the right knee from the Veteran's arthroscopy.  Range-of-motion testing for the right knee revealed full extension and flexion to 35 degrees, with pain at 30 degrees.  The examiner found no objective evidence of instability, but stated that the joint function of the right knee is additionally limited after repetitive use due to pain, fatigue, and lack or endurance.  X-rays were also taken, the reports of which were unremarkable with no evidence of fracture or dislocation.

In February 2011, the RO awarded service connection for right knee strain and assigned a disability rating of 20 percent, based on evidence showing limitation of flexion to 30 degrees.  The Veteran disagreed with the assigned rating, arguing that the RO did take into account his functional loss due to pain on movement and also did not consider the effect of medication taken for pain.  In June 2011, the Veteran was seen for a physical therapy consultation for his right knee pain.  The Veteran reported that his knees ached all the time and that his activity was limited.  He also reported that his knee had given out a few weeks prior.  At that time, the Veteran was able to achieve full extension of the right knee and flexion to 105 degrees.  The Veteran was seen in the rheumatology clinic that same month.  He reported a worsening of his right knee pain and stated that he had begun having significant difficulty rising from a seated position and trouble with weight bearing on the right side.  He also stated that he had fallen two weeks prior due to his knee buckling.  Similar complaints of his right knee buckling or giving out are noted throughout his VA treatment records. 

Records received from the Social Security Administration contain the report of x-rays taken of the right knee in April 2012.  Frontal and lateral views were obtained, which revealed normal bone alignment.  There was also no significant hypertrophic arthropathy, subchondral sclerosis, or cystic formation.  The joint spaces also appeared preserved and there were no signs of joint effusion.  In March 2012, the Veteran reported to a VA primary care clinician that his right knee had given out three weeks prior.  VA treatment records shows that in February 2013, the Veteran received injections of Kenalog, a glucocorticosteroid , and Marcaine in the right knee.  Effusion and tenderness along the medial joint line was observed at that time.  In July 2013, the Veteran was seen for routine care.  At that time, he complained of right knee pain and episodes of locking or giving way once per month.  Upon physical examination of the knees, it was noted that ligaments were stable, but the McMurray's test was positive, bilaterally.

In August 2013, the Veteran underwent a VA contract examination in connection with a claim of service connection for a left knee disability.  The examination report includes findings pertinent to the evaluation of the Veteran's right knee.  Specifically, range-of-motion testing revealed full extension, but with pain beginning at 20 degrees, and flexion to 100 degrees, with pain at 55 degrees.  Repetitive testing yielded the same results.  Functional loss as noted to be less movement than normal weakened movement, swelling, pain on movement, disturbance of locomotion and interference with sitting. Pain on palpation was also observed.  Muscle strength testing was 4/5, indicating active movement against some resistance, and there was no objective evidence of right-knee instability, as demonstrated by normal results when the Lachman, posterior drawer, and medial-lateral instability tests were performed.  There was also no evidence of patellar subluxation or dislocation, shin splints, stress fractures, or any other tibial and/or fibular impairment.  The examiner also indicated a current or previous meniscal condition, manifested by dislocation, tear, and frequent episodes of joint locking, pain, and effusion.  The examiner also noted use of a brace and cane.  Regarding the functional impact of the Veteran's knee conditions, the examiner noted that the Veteran would be unable to lift/carry heavy loads and would be dependent on a cane for ambulating and support.  

Imaging studies were done in September 2013, the reports of which showed mild degenerative changes of both knees.  The Veteran was also seen for a rheumatology consultation that month.  Apparently bilateral knee replacement surgery had been recommended, but could not be undertaken on account of the Veteran's body mass index.  It was recommended that the continued to be managed with steroid injections as needed in his knees while he tries to lose weight in preparation for bilateral knee replacements.  In October 2013, the Veteran presented to VA requested a brace for his right knee, reporting that he "fell again because [his] knees gave out."  VA treatment records show that the Veteran had been prescribed physical therapy for his knee pain.  In November 2013, the Veteran reported a progressive worsening of his right knee pain over the past four years.  At that time, the Veteran was able to achieve full extension of the right knee and flexion to 110 degrees.  He was observed to have a mild Trendelenburg gait pattern and it was noted that the Veteran was very guarded throughout the examination, but that there was no tenderness to palpation over the knee joint line.  The clinician stated that eh Veteran's knee pain appeared to be likely related to osteoarthritis with swelling and decreased hip/knee strength.  In January 2014, the Veteran reported completing his exercises three times a week, but sated that he feels that there is no help for his pain.  At that time, the Veteran was able to achieve full extension of the right knee and flexion to 115 degrees

The Veteran was seen for an orthopedic surgery consultation in April 2015.  At that time, he complained of bilateral knee pain, described as insidious in onset and progressive in nature with increasing pain and disability.  Range-of-motion testing revealed that the Veteran was able to achieve full extension of the right knee and flexion to 115 degrees.  Lachman's varus/valgus, McMurray's and patellar apprehension testing were all negative.  There was some joint line tenderness and tenderness over soft tissue structures, as well as mild effusion. The Veteran received injections of lidocaine and dexamethasone.

In May 2015, the Veteran underwent a VA knee examination.  Diagnoses of right knee strain and right knee degenerative arthritis were recorded.  The Veteran reported daily knee pain that limited standing, walking, squatting, and ascending stairs.

Range-of-motion testing revealed full extension, without pain, and flexion to 110 degrees.  Pain was noted on flexion and extension, but it was not indicated at what point the pain set in.  The examiner did though note moderate to severe pain in all planes of motion.  There was no evidence of pain on weight bearing or palpation, and objective evidence of crepitus was not noted.  Muscle strength testing was normal, and there was no objective evidence of left-knee instability, as demonstrated by normal results when the Lachman, posterior drawer, and medial-lateral instability tests were performed.  There was also no evidence of patellar subluxation or dislocation, shin splints, stress fractures, or any other tibial and/or fibular impairment.  The examiner also noted the Veteran's previous meniscal surgery, but indicated no pertinent physical findings, complications, conditions, signs or symptoms related thereto.  X-rays of the right knee were interpreted to reveal stable mild tricompartmental osteoarthritic degenerative changes.

Regarding the Veteran's osteoarthritis, the examiner opined that the osteoarthritis was not related to the Veteran's service-connected right knee strain.  Rather, the examiner concluded that the Veteran's osteoarthritis was the result of the aging process and related to the Veteran's morbid obesity, citing to various articles and studies as support for that conclusion.  The examiner also opined that the Veteran's current limitations are due to arthritis and not due to his service-connected right knee strain.

As noted previously, the Veteran's service connected right knee disability has been evaluated as 20 percent disabling, based on limitation of flexion, under DC 5260.  For a higher rating to be warranted under that DC, it must be shown that the Veteran has flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  In consideration of whether the Veteran is entitled to a rating greater than 20 percent under DC 5260, the Board notes that range-of-motion testing conducted during the pendency of the Veteran's claim has demonstrated flexion limited to no more than 35 degrees.  In fact, save for when the Veteran was first examined in 2010, the Veteran has been able to achieve flexion to a degree greater than that which would be considered noncompensable.  Based on the objective evidence of record, it is clear that the Veteran did not during the relevant time period have flexion limited to 15 degrees, as required for a rating in excess of 20 percent under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Consideration must also be given to functional loss on use or due to flare-ups.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups, which determination are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The Board acknowledges that the most recent examination report indicates that the Veteran had pain throughout his range of flexion and extension but that the examiner did not express at what point pain set in.  In Mitchell v. Shinseki, the Court found an examination inadequate because the examiner failed to address, among other things, functional loss during flare-ups.  25 Vet. App. 32, 44 (2011).

In the instant case, the Board does not find that the examiner's failure to pinpoint at what point during his range of motion the Veteran began to experience pain renders the examination inadequate.  This is so because the disability that the Board is currently evaluating is the Veteran's right knee strain and not the osteoarthritis that that the examiner opined was the cause of the Veterans right knee symptomatology.  Indeed, the examiner considered whether the Veteran's arthritis was a continuation of or attributable to his service-connected right knee strain, but found that it was not.  Rather, the examiner found that the Veteran's right knee arthritis was due to the aging process and his morbid obesity.  Further, the RO's classification of the Veteran's right knee disability has remained unchanged, despite the additional diagnosis of right knee degenerative arthritis.  Thus, it is clear that the RO does not consider the Veteran's service-connected disability to encompass his diagnosed arthritis.  The Board is aware that when an examiner is unable to distinguish the symptoms of service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The instant case is, however, distinguishable from Mittleider in that the VA examiner opined that the Veteran's "current limitations on are due to arthritis and not due to his [service-connected] right knee strain."  In other words, the examiner attributed all of the Veteran's symptoms to his nonservice-connected right knee degenerative arthritis.

Moreover, even if the Board were to consider the Veteran's symptoms to be part of his service-connected disability and to assume that the onset of pain is at zero degrees and continues through the entire range of knee motion, the Board would not conclude that a rating in excess of 20 percent would be warranted based on application of the factors described in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra.  This is so because the Court has affirmed that "pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell, 25 Vet. App. at 43.  The Board also points out that the Court has explicitly rejected the argument that a claimant is entitled to the maximum rating under DC 5260 on the basis of painful motion.  See id. (rejecting "the appellant's contentions that she should be given the maximum disability ratings under DCs 5260 and 5261 simply because she experiences pain throughout the range of motion of her left knee").  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  

From a functional standpoint, regardless of the point at which pain sets in, the Veteran has been able to achieve flexion to at least 35 degrees and more often than not to more than 100 degrees.  Thus, it is clear that any pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under DC 5260.  The Board also points out that at the time of initial rating decision that awarded service connection for right knee strain and assigned a 20 disability evaluation under DC 5260, the Veteran was able to achieve right knee flexion to 35, which is greater than that which is contemplated by the criteria for a 20 percent rating.  Thus, it is clear that the Veteran's service-connected right knee strain has been rated based on the factors as described in Deluca, supra, as the objective evidence fails to demonstrate that he meets the actual schedular rating criteria for a 20 percent disability rating at any point during the pendency of his claim.  Accordingly, the Board finds that any manifestations attributable to the Veteran's service-connected right knee strain are properly rated at the currently assigned 20 percent disability level under DC 5260.

The Board notes that VA's General Counsel has held that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Here, the evidence shows that the Veteran has consistently been able to achieve full extension.  Accordingly, the objective evidence of record fails to demonstrate that the Veteran has limitation of extension to even a noncompensable degree.  See 38 C.F.R. § 4.71a, DC 5261 (providing that a noncompensable rating is warranted if extension is limited to 5 degrees).  Regarding the Veteran's observed pain throughout his range of extension, the Board again points out that the recent VA examiner attributed the Veteran's pain to his nonservice-connected right knee arthritis, and not his service-connected right knee strain.  The law does not provide for the assignment of a disability rating based on manifestations that can attributed to a nonservice connected disability.

Further, even were the Veteran's pain throughout his range of extension considered to be a manifestation of his service-connected right knee strain, the Board concludes that a separate rating under DC 5261 would still not be warranted.  Although pain can cause limitation of motion and 38 C.F.R. § 4.59 would provide a compensable rating under DC 5261 where there is evidence of pain throughout extension, see Sowers v. McDonald, 27 Vet. App. 472, 478 fn. 6 (2015); 38 C.F.R. § 4.59, here, the Veteran is already being compensated under DC 5260, which rating takes into account functional loss due to such things as pain, as evidenced by the fact that the Veteran is able to achieve flexion to a greater degree than contemplated by the assigned rating.  The Board can finds no support for concluding that 38 C.F.R. § 4.59 could provide for an additional and separate rating of 10 percent under DC 5261 where, as here, a claimant is already being compensated for painful motion of the knee joint.  Indeed, the intended purpose of 38 C.F.R. § 4.59 is to provide a claimant with at least the minimum compensable rating for his painful joint.  Here, the Veteran is already receiving compensation for his right knee joint.  Thus, without some evidence of additional disability rising to a compensable level (i.e., extension in fact limited to 10 degrees), the Board concludes that a separate rating under DC 5261 is not warranted based on pain throughout the Veteran's range of extension.

The Board also notes that VA's General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, provided that a separate rating must be based upon additional disability.  See VAOPGCPREC 23-97.  Under DC 5257, ratings of 10, 20, and 30 percent are assigned based on the severity of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2015). 

The Board acknowledges the Veteran's complaints of instability and giving way; however, objective evidence demonstrating that the Veteran has right knee instability or subluxation is lacking.  Although the Veteran is competent to report that his knee gives way, the Board finds that as a lay person without the appropriate medical training and expertise, he is not competent to state that that symptom is indicative of true instability as opposed to some other patellofemoral dysfunction, especially in light of the VA examiners' findings that the Veteran's right knee was stable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Indeed, the results of all tests designed to detect instability/ligamentous laxity were negative.  There is also no indication of subluxation.  Accordingly, the Board finds that a separate rating under DC 5257 is not warranted as the evidence fails to demonstrate recurrent subluxation or lateral instability of the left knee.  See 38 C.F.R. § 4.71a, DC 5257. 

The Board has also considered whether the Veteran may be entitled to higher or separate ratings under the following DCs applicable to disabilities of the knee: (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint'"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2015).  Here, there is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula to allow for application of DC 5256 or 5262.  Further, although the Veteran reported that he was previously diagnosed as having a torn lateral meniscus and VA examiners have indicated a previous or current meniscal disability and a McMurray's test was once indicated to be positive, the Veteran is not service-connected for a torn meniscus or some other meniscal disability.  There was also no evidence of any dislocation of the right knee joint at the time of the 2010, 2013, and/or 2015 VA examinations.  Thus, regardless of the Veteran's complaints of such things as locking, the Board does not find it appropriate to rate the Veteran's right knee strain under the diagnostic criteria pertaining to dislocated semilunar cartilage. 

In sum, the Board finds that the competent and probative evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected right knee strain.  In finding that a rating in excess of 20 percent is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher (or separate) rating for the Veteran's right knee strain at any point during the applicable time periods.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015).

The above determinations are based upon consideration of applicable rating provisions.  The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's right knee strain are not so exceptional or unusual such that the schedular criteria does not adequately compensate for them. The Veteran's main symptoms have been pain, stiffness, and decreased motion, and limitation of some activities such as lifting, prolonged walking, sitting, and standing.  It is also noted that the Veteran requires the use of a brace and cane to aid mobility.  While the diagnostic code under which the Veteran is rated discusses only limitation of motion, the Board finds that the Veteran's disability evaluation encompasses his other symptoms, to the extent that they are due to his right knee strain.  Indeed, the rating schedule and associated regulations compensate for symptoms such as pain, stiffness, weakness, limited motion and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although limitation of activities such as walking, sitting, standing, etc., and use of a brace/cane are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his pain and stiffness in the lumbosacral spine and that the assistive device is used to alleviate the Veteran's symptoms, which symptoms are accounted for by the rating schedule through application and consideration of the associated regulations.  Furthermore, because the Veteran has not had flexion limited to 30 degrees, it is clear that the Veteran is being compensated for functional loss due to pain.  Accordingly, Board does not find there to be an exceptional disability picture in that the Veteran's symptoms and required use of an assistive device do not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2015).  Further, the Veteran has not argued, nor does the evidence so suggest, that the aggregate effects of all service-connected disabilities, requires referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of the Veteran's service-connected disabilities, individually or in combination. See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (citing Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014)).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a rating of total rating based upon individual unemployability (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  In this case, the Board notes that in May 2011, the Veteran filed a formal application for a rating of TDIU, alleging an inability to work due to high blood pressure and his right knee disability.  Entitlement to a TDIU prior to December 14, 2013, was explicitly denied by a July 2014 rating decision.  (The Veteran was awarded a 100 percent disability rating for his service-connected psychiatric disability, effective December 14, 2013.  This moots the issue of entitlement to a TDIU from that date forward.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989)).  The Veteran did not appeal the RO's denial of a TDIU.  As such, it does not appear that the Board has jurisdiction to address the TDIU issue that stems from the Veteran's formal application for such a rating based on combined occupational impact of his service-connected disabilities.  See 38 C.F.R. §§ 20.200, 20.302 (2015). 

To the extent that the Board must address whether the Veteran is unemployable due solely to his right knee strain as part of the increased rating claim on appeal, the Board notes that although the Veteran reported that he last worked in 2008, the evidence shows that the Veteran was employed during the relevant time period.  Thus, the issue has not been raised by the record in the context of the current appeal.  See Rice, supra; see also Comer v. Peake, 552 F .3d 1362, 1366   (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits").


ORDER

Entitlement to an initial rating in excess of 20 percent for right knee strain is denied.


REMAND

The Veteran's service-connected right shoulder disability, characterized as right shoulder strain, has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5201, which pertains to limitation of arm motion.  Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  38 C.F.R. § 4.71a, DC 5201 (2015).  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  Id.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  Id.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable. 38 C.F.R. § 4.69 (2015).

In addition his diagnosed right shoulder strain, the Veteran carries diagnoses for a right rotator cuff tear and degenerative arthritis of the right shoulder.  Regarding these additional diagnoses, the clinician who examined the Veteran in 2015 opined that they were not related to the Veteran's right shoulder strain.  The clinician further determined that the Veteran's current limitation were due to his rotator cuff tear and not to his service-connected right shoulder strain.  As support for that opinion, the clinician provided excerpts from two articles with citation to internet sites.  The Board finds the clinician's explanation for why the Veteran's rotator cuff tear is not related to the service-connected shoulder disability inadequate to rely upon in this case, as it does not discuss the specific nature of the Veteran's service connected right shoulder strain.  Further, the clinician copied text stating the following: "The rotator cuff is made up of four muscles that help move and stabilize the shoulder.  Damage to any or all of the four muscles and the ligaments that attach these muscles to bone can occur because of acute injury, chronic overuse, or gradual aging."  The Veteran did sustain a shoulder injury in service.  Although the rotator cuff tear happened years later, the Veteran's right shoulder was symptomatic in the intervening years.  The Board cannot conclude from the clinician's reasoning that the Veteran's in-service injury or resulting symptomatology throughout the years did not make the Veteran more susceptible to a rotator cuff injury.  Indeed, the cited to article also discusses the fact that a rotator cuff tear could "be a result of a previous acute injury that has caused a structural problem within the shoulder and affected the rotator cuff anatomy or function."  See http://www.emedicinehealth.com/rotator_cuff_injury/page2_em.htm.  Given the lack of an adequate explanation for the conclusion reached, the Board finds it necessary to remand the right-shoulder increased-rating claim for further development. 

On remand, the Veteran should also be provided with an additional medical examination in connection with his claim.  This is so because after the Veteran was last examined, he underwent surgery on his right shoulder.  Regardless of whether that surgery was for a service connected disability or not, the fact remains that the Veteran's disability may have undergone a material change due to surgery.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect"). 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should also ensure that all relevant VA treatment records dated since October 2015 have been associated with the record.

2.  Schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his service-connected right shoulder strain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected right shoulder disability and include range-of-motion findings.  The examiner should state whether the Veteran's service-connected right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, or pain and provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should identify whether the Veteran has any associated objective neurological abnormalities as a result of his service-connected right shoulder strain.  The examiner should also identify whether the Veteran has muscle injury associated with his service-connected left shoulder strain and indicate which specific muscle groups are involved.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's right rotator cuff tear and/or degenerative arthritis is in any way attributable to the right shoulder strain.  The examiner should discuss whether or not the Veteran's in-service injury or resulting symptomatology throughout the years would have made the Veteran more susceptible to a rotator cuff injury.  

The examiner should also distinguish the symptoms of service-connected right shoulder disability from non-service connected manifestations.  If this is not possible, the examiner should state that fact.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


